CHINA DIRECT INDUSTRIES, INC. Suite 200 Deerfield Beach, Florida33441 telephone (954) 363-7333 telecopier (954) 363-7320 lazarus.rothstein@cdii.net October 13, 2011 'CORRESP' United States Securities and Exchange Commission treet N.E. Washington, D.C.20549 Attention: H. Roger Schwall, Assistant Director Jenifer Gallagher Karl Hiller, Branch Chief Parker Morrill Laura Nicholson Re: China Direct Industries, Inc. Form 10-K for the fiscal year ended September 30, 2010 Filed December 23,2011 Form 10-K/A for the fiscal year ended September 30, 2010 Filed January 28, 2011 Form 10-Q for the quarterly period ended December 31, 2010 Filed February 14, 2011 Form 10-Q for the quarterly period ended March 31, 2011 Filed May 16, 2011 Form 10-Q for the quarterly period ended June 30, 2011 Filed August 15, 2011 Form 10-Q/A for the quarterly period ended June 30, 2011 Filed September 9, 2011 Response letter dated August 5, 2011 File No. 001-33694 Dear Mr. Schwall: This letter confirms my telephone conversation of earlier today with Jenifer Gallagher. China Direct Industries, Inc. has requested an extension until October 28, 2011 to respond to the staff’s comment letter dated September 30, 2011. China Direct Industries, Inc. appreciates the courtesy of the staff in providing this extension. Please feel free to contact me if the staff has any questions regarding this request. Sincerely, /s/ Lazarus Rothstein Executive Vice President and General Counsel cc:Dr. James (Yuejian) Wang, CEO Andrew X. Wang, CFO Sherb & Co., LLP
